Citation Nr: 1727011	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-33 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left foot disability, to include residuals of calcaneal fracture status post-surgery, as due to service-connected psychiatric disorder.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.   



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1984 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The probative, competent evidence weighs in favor of a finding that the actions that resulted in a fracture of the Veteran's left foot were a proximate result of his service-connected schizophrenia.   


CONCLUSION OF LAW

The criteria for service connection for left foot disability have been met.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the competent and probative evidence of record supports the grant of service connection for left foot disability, as due to the Veteran's service-connected psychiatric disability.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

	Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disability which is proximately due to or the result of a service-connected disease or injury.  

Service connection may also be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  38 C.F.R. 
§ 3.310 (a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred." BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003).

	Factual Background

The Veteran contends entitlement to service connection for a left foot disability, as due to his service connected psychiatric disability.  Specifically, he recounts that he was hearing voices (due his schizophrenia) that told him to jump from an embankment, and that he fractured his left foot as a result of that incident.

Private treatment record dated in May 2010 reflects that the Veteran sustained a left foot injury approximately one week prior.  It was referenced that the injury occurred when he was running down a hill and jumpted onto a rock.  The Veteran was seen for his injury at an emergency room.  There was no discussion of his psychiatric state at the time of the injury.   X-rays were performed and revealed a calcaneal fracture.  Additional x-rays were performed and confirmed a calcaneal fracture with incongruency of the subtalar joint.  Physical examination revealed that the Veteran is "able to flex and extend his ankle with minimal symptoms, but refuse[d] movement of the foot secondary to pain."  Subsequently, the Veteran underwent surgery to repair his left foot.  

Private treatment record dated in February 2011 reflects the Veteran was independently ambulatory; however, continued to experience severe discomfort "in his ankle and hind foot region particularly when ambulating for long distances or on uneven surfaces."  X-rays were performed and revealed that "two of the screws [that were surgically implanted] have been broken."  

In a statement dated in May 2011, the Veteran reported that the April 2010 injury occurred when he landed on a rock after jumping from an embankment wall approximately 2-3 feet high.  The Veteran further reported that the reason he jumped was because "[he] was hallucinating, [i.e.,] heard voices, which told [him] to jump."  The Veteran reported he did not comprehend the severity of his injury at that time; rather, he "thought it was just strained."  However, after experiencing pain for about a week, he decided to seek treatment.  

A statement dated in December 2011 by J.M, RN indicates that the Veteran is a patient and has been receiving treatment for schizophrenia.  One of the symptoms of this disability is paranoia.  She reported that on several occasions the Veteran has discussed "being suspicious of his neighbors and to what extremes he often goes in order to avoid any contact with his neighbors."  She further indicated that one of these incidents occurred in April 2010 resulting in the Veteran's injury.  She opined that "it is as likely as not that paranoia was a major contributing factor to [the Veteran's injury.]"  



	Analysis

The Veteran has a diagnosis of post-operative left calcaneal fracture manifesting with chronic pain and difficulty ambulating.  He clearly suffered the fracture as a result of a jumping onto a rock.  The Veteran is also service connected for paranoid schizophrenia, which has been rated as 100 percent disabling since 1996.  Such meets the first two elements of the Wallin analysis.   

The remaining issue that needs to be resolved is whether the Veteran's left foot disability was proximately due or the result of his service-connected paranoid schizophrenia.  Here, the Board finds that resolving reasonable doubt in the Veteran's favor, the evidence of record supports a nexus.  

In making this finding, the Board accords significant weight to the December 2011 opinion by J.M., RN indicating "it is as likely as not that paranoia was a major contributing factor to [the Veteran's injury.]"  In support, she explained that the Veteran has been receiving treatment at the VA medical facility for paranoid schizophrenia, a symptom of which is paranoia.  She reported that on several occasions the Veteran has discussed "being suspicious of his neighbors and to what extremes he often goes in order to avoid any contact with his neighbors."  The opinion was provided based on personal knowledge of the Veteran's underlying disability, and contained an adequate rationale for the conclusions reached.  As such, this opinion is persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered the Veteran's own statements made in support of his claim.  Specifically, the Veteran's statements that his April 2010 injury was caused, in at least part, because of his hallucinations are competent and credible.  The fact that his schizophrenia is rated as 100 percent disabling supports the finding that his diability impairs his thought process and behavior, that he experiences persistent delusions or hallucinations, and that his disability places him in persistent danger of hurting himself.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (General Rating Formula).  His statements as to hearing voices at the time of his foot injury are further corroborated by the evidence of record.  

Since the medical evidence confirms the Veteran has residuals of left calcaneal fracture surgery, and the Veteran's statements pertaining to his foot injury are credible and corroborated by the evidence of record, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's residuals of left calcaneal fracture surgery is proximately due to or the result of his service-connected psychiatric disability.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for left foot disability is warranted.


ORDER

Entitlement to service connection for left foot disability, as due to service-connected psychiatric disability is granted.


REMAND

Regrettably, a remand is necessary prior to adjudication of the Veteran's claim for entitlement to SMC based on aid and attendance.  

The Veteran is service-connected for a psychiatric disability, currently rated at 100 percent disabling.  In March 2011, the Veteran filed a claim, in pertinent part, for SMC due to his left foot disability.  As discussed above, the Board finds that service connection is warranted for the Veteran's claimed left foot disability, as due to his service-connected psychiatric disability.  Consequently, the Board finds that it must remand the issue of entitlement to SMC as inextricably intertwined with that issue, as the disability rating the RO will assign may render the Veteran eligible for SMC.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered). 


Accordingly, the case is REMANDED for the following action:

1.  Evaluate the Veteran's service-connected left foot disability, to include residuals of left calcaneus fracture and assign an appropriate disability rating.  

2.  Schedule the Veteran for a VA aid and attendance/housebound examination.  

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Is the Veteran permanently bedridden due to service-connected disabilities? ("Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed. The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.)

Is the Veteran so helpless, due only to service-connected disability, as to be in need of regular aid and attendance of another person, which includes, but is not limited to: (i) inability to dress or undress herself; (ii) inability to keep herself ordinarily clean and presentable; (iii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of service-connected disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (iv) inability to feed herself due to extreme weakness/fatigue; (v) inability to attend to the wants of nature; (vi) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment.

3.  Thereafter, readjudicate the SMC issue.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


